Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change August 17, 2009 Item 3 News Release The news release dated August 17, 2009 was disseminated through Marketwire’s Canadian and US Investment Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. reported the closing of its previously announced public offering of common shares and exercise of the overallotment option (the “Offering”).Pursuant to the Offering, the company today issued 2,997,816 common shares at a price of US$17.00 per share, for aggregate net proceeds of approximately US$48.3 million after underwriting commissions. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated August 17, 2009. 5.2 Disclosure for Restructuring Transactions
